Title: From George Washington to Colonel David Forman, 20 January 1778
From: Washington, George
To: Forman, David



Dear sir
Head Quarters Valley Forge 20th Jany 1778

I have not yet received an Answer respecting the Guard for the Salt works sollicited in your memorial. Till you hear further from me upon the subject, you may detain a Captain two subalterns and Sixty men of the detachment of your Regiment now in Monmouth, for the purpose of Guarding the works the remainder be pleased to send forward to Camp with Captain Combes, with whom be pleased to send the Cloathing of those men who are already here. I am sir your humbe servt

G. W——n

